Title: From George Washington to Uriah Forrest, 20 January 1793
From: Washington, George
To: Forrest, Uriah



Sir
Philadelphia Jany 20th 1793.

Previous to the receipt of your letter of the 10th inst. enclosing a copy of Mr Elli[c]ott’s answer to the attempt wh. you made to dissuade him from quitting the business in wh. he is engaged, I had learnt, with concern, that there had been some altercation between him & the Commissioners of the federal District, relative to the time & money which had been expended in running & marking the lines within the City; and indeed, as I passed through George Town last fall, I understood that some of the proprietors expressed a dissatisfaction at the tardiness with which that business appeard to be executing. I was then in hopes, that there might be no substantial cause for complaint on that score, but that the dissatisfaction arose more from the impatience of those persons who were interested in the completion of the business, than from any improper delay or tardiness on the part of Mr Ellicott; and I flattered myself that I should never hear more of the subject. But sorry I am to find that I have been disappointed in this hope, and that the matter has occasioned a serious difference between the Commissioners & Mr Ellicott.
I perfectly agree with you, Sir, “that the City has infinitely more to dread from the discord & want of union among its friends than from all the power of its enemies”—and am therefore persuaded, that every considerate person, who is interested in its establishment, will use his influence to heal differen[c]es & promote

harmony among those engaged in the execution of the work.
The dispute between Mr Ellicott & the Commissione[r]s is, I beleive, but little known at present out of the circle of George Town, and I am therefore convinced, that if Mr Ellicott’s sole object is to make its merits known, as far as a knowledge of its existance extends, he could do it as well, or better, by other means than he could by a news paper publication, which would only tend to promote personal disgust and hurt the progress of the City. And if Mr E. is serious in the declaration of his attachment to that spot, as the permanent seat of Government, he cannot but give up a determination which will be manifestly productive of much detriment to the establishment. With great esteem I am Sir, Your most Obedt Set

Go: W——n

